Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of October
1, 2003, by and between Medicor Ltd., a Delaware corporation (the “Company”),
and Jim J. McGhan (“Executive”).

 

A.                                   The Company is engaged in the business of
creation, production and distribution of medical devices and desires to retain
an individual for the position of Chief Operating Officer.

 

B.                                     Executive represents that he is well
qualified to perform the duties of Chief Operating Officer, and will devote the
necessary time, effort and energy to perform those duties.

 

C.                                     Based on these representations, the
Company desires to hire Executive as its Chief Operating Officer.

 

NOW, THEREFORE, in consideration of the above recitals and the respective
agreements of Company and Executive set forth below, the Company and Executive,
intending to be legally bound, agree as follows:

 

1.                                      Employment.  The Company shall employ
Executive as its Chief Operating Officer, and Executive shall accept such
employment and perform the services herein described for Company, upon the terms
and conditions set forth in this Agreement.  The Executive shall continue as a
Member of the Board of Directors of the Company, a position he was appointed to
on February 12, 2003 for an initial term of two (2) years.

 

2.                                      Term of Employment.  Unless terminated
at an earlier date in accordance with Section 5 below, the term of Executive’s
employment with Company (“Term of Employment”) shall commence on the date first
set forth above and shall continue for a period initially ending on October 31,
2005 (“Initial Term”).  The Term of Employment shall automatically be renewed at
the end of the 12th month prior to the end of the Initial Term for an additional
12-month period and shall be extended at the end of each succeeding month by an
additional month such that the Term of Employment shall extend each month until
the end of succeeding 12th month (each such rolling 12-month period, a
“Subsequent Term”) unless either party provides written notice of their
intention not to renew this Agreement to the other in advance of then applicable
termination date of the Term of Employment.

 

3.                                      Positions and Duties.

 

a.                                       Employment with Company.  Executive
shall perform for the Company the duties and responsibilities of a chief
operating officer of a corporation and such other duties and responsibilities as
the Company shall reasonably assign to Executive from time to time generally
consistent with Executive’s position as Chief Operating Officer, as determined
in the sole discretion of the Company.  Executive shall report to the Chairman. 
In addition, Executive shall be appointed and serve as a member of the Company’s
Executive Committee which shall contain four or fewer members of senior
management.

 

--------------------------------------------------------------------------------


 

b.                                      Place of Employment.  Executive’s
principal place of employment shall be at the Company’s Principal Executive
Offices; provided however, that (i) for an initial period, not to exceed 12
months (the “Transition Period”), the Company will establish an office on a
month-to-month basis in or reasonably near Santa Barbara, CA from which
Executive may work a material portion of time, it being understood that
Executive will be required to be present at all necessary and appropriate times
at the Company’s Principal Executive Offices and (ii) Executive will be expected
to engage in travel within and outside the State of Nevada as Company may
reasonably request of Executive.

 

4.                                      Compensation.

 

a.                                       Salary.  The Company shall pay
Executive as compensation for his services a base salary at the annualized rate
of $360,000.  Such salary shall be subject to applicable tax withholding and
shall be paid periodically in accordance with the Company’s normal payroll
practices.  Such annual compensation shall be reviewed annually for increase
(but not decrease) in the discretion of the Board.  In conducting any such
annual review, the Board shall take into account any increase in Executive’s
responsibilities, increases in the compensation of other executives of the
Company or any Affiliate (or any competitor(s) of either or both), the
performance of Executive and/or other pertinent factors.  The annual
compensation specified in this Section 4.a, together with any increases in such
annual compensation that the Company may grant from time to time, is referred to
in this Agreement as “Base Compensation.”

 

b.                                      Bonuses.  The Company may pay to
Executive periodic or annual discretionary bonuses for any period ending prior
to the end of the Term of Employment in an amount that will be determined by the
Compensation Committee based on such factors as Executive’s performance and the
performance of the Company.

 

c.                                       Executive Benefits.  While Executive is
employed by the Company hereunder, Executive shall be entitled to participate in
all employee benefit, pension and welfare plans and programs of Company for
executive employees, including any group medical, dental, life insurance and
disability insurance plans, or similar benefit plans of the Company, to the
extent that Executive meets the eligibility requirements for each individual
plan or program.  Participation in any such benefits and plans shall be
consistent with Executive’s rate of compensation to the extent that compensation
is a determinative factor with respect to participation and/or coverage under
any such benefit or plan.  The Company provides no assurance as to the adoption
or continuance of any particular employee benefit plan or program, and
Executive’s participation in any such plan or program shall be subject to the
provisions, rules and regulations applicable thereto.

 

d.                                      Stock Options.  The Company will, within
thirty (30) days of Executive’s signature on this Agreement, grant to Executive
an option to purchase 120,000 shares of the Company’s common stock (the
“Option”) at the exercise price equal to the fair market value of the Company’s
common stock on the date of grant, in accordance with and subject to the
Company’s 2003 Amended and Restated Stock Compensation Program.  Subject to the
terms of the Option (including partial acceleration in the event of a
termination of this Agreement by the Company without Cause or by the Executive
for Good Reason), the Option granted pursuant to this Agreement will vest with
respect to 25% of the shares of common stock purchasable

 

2

--------------------------------------------------------------------------------


 

thereunder on each of the first through fourth anniversaries of the date of
grant, provided Executive remains employed by the Company on each such date. 
Unless specifically provided in this Agreement, vesting and exercise provisions
and all other terms and conditions governing the Options shall be as set forth
in the plan documents and such option agreements as may be entered into with
Executive.

 

e.                                       Salary Continuation.  Executive shall
be entitled to receive his Base Compensation for all periods during which he is
unable to perform his duties hereunder by reason of a mental or physical
incapacity, whether resulting from illness, accident or otherwise, prior to
being determined to be suffering from a Disability.

 

f.                                         Expenses.  While Executive is
employed by the Company hereunder, Company shall reimburse Executive for all
reasonable out-of-pocket business, travel and entertainment expenses incurred by
Executive in the performance of Executive’s duties and responsibilities
hereunder, subject to the Company’s normal policies and procedures for expense
verification and documentation as in effect from time to time.  The Company
shall pay the actual and reasonable moving expenses of Executive’s move to the
location of the principal executive offices of the Company.

 

g.                                      Paid Leave.  Executive shall be entitled
to paid leave in accordance with Company’s practices and policies for executive
employees.

 

h.                                      Transition Housing Assistance.  During
the Transition Period, the Company shall provide Executive reasonable housing
accommodation in Las Vegas, Nevada for use during Executive’s performance of his
Company duties in Las Vegas.

 

5.                                      Termination of Employment.

 

a.                                       Voluntary Termination; Termination for
Cause.  The Company may terminate Executive’s employment at any time for Cause
and Executive may terminate his employment for any reason.  If Executive’s
employment terminates by reason of Executive’s voluntary resignation without
Good Reason, or if Executive is terminated for Cause (each as defined herein),
Executive shall be entitled to:

 

(1)                                  Base Compensation at the rate in effect at
the time of his termination through the effective date of termination of
employment;

 

(2)                                  any bonus awarded but not yet paid;

 

(3)                                  any deferred bonus, including interest or
other credits on the deferred amounts;

 

(4)                                  reimbursement for expenses incurred, but
not paid prior to such termination of employment;

 

(5)                                  such rights to other compensation and
benefits as may be provided in applicable plans and programs of the Company,
including, without limitation, applicable

 

3

--------------------------------------------------------------------------------


 

employee benefit plans and programs, according to the terms and conditions of
such plans and programs; and

 

(6)                                  any equity compensation that is vested as
of the effective date of termination of employment.

 

No termination for Cause shall be effective unless Executive is given at least
thirty (30) days prior written notice authorized by a vote of at least a
majority of the members of the Executive Committee of the Board that the Company
intends to terminate his employment for Cause except under the provisions of
Section 11(c)(i) or (iv).  Such written notice shall specify the particular act
or acts, or failure to act, which is or are the basis for the decision to so
terminate Executive’s employment for Cause.  Executive shall be given the
opportunity within fifteen (15) days of the receipt of such notice to meet with
the Board to defend such act or acts, or failure to act, and if, thereafter, the
Board, by majority vote, continues to maintain that Cause for termination
exists, Executive shall be given fifteen (15) days after such determination to
correct such act or failure to act (if such act or failure to act is reasonably
susceptible of correction or cure within such time).  Upon failure of Executive,
within fifteen (15) days, to correct such act or failure to act, Executive’s
employment by the Company shall be terminated under this subsection for Cause.

 

Anything herein to the contrary notwithstanding, if, following a termination of
Executive’s employment for Cause due to any conviction of Executive for any
crime, such conviction is overturned on appeal, Executive shall be entitled to
the payments and the economic equivalent of the benefits he would have received
if his employment had been terminated without Cause.

 

b.                                      Termination Without Cause or for Good
Reason.  The Company may terminate Executive’s employment at any time without
Cause upon sixty (60) days advance written notice to Executive, and Executive
may terminate his employment for Good Reason.  If the Company terminates
Executive’s employment without Cause, other than due to Disability, or Executive
terminates his employment for Good Reason, then, subject to Executive’s
continuing obligations under Section 7, Executive shall thereupon be entitled
to:

 

(1)                                  a lump sum payment equal to the Base
Compensation for the remainder of the Term of Employment (subject to applicable
tax withholdings), unless such termination is within 24 months of a Change in
Control, in which event such lump sum shall be equal to Base Compensation for 24
months;

 

(2)                                  any bonus awarded but not yet paid;

 

(3)                                  any deferred bonus, including interest or
other credits on the deferred amounts;

 

(4)                                  a Pro Rata Bonus for the fiscal year in
which termination of employment occurs;

 

(5)                                  reimbursement for expenses incurred, but
not paid prior to such termination of employment;

 

4

--------------------------------------------------------------------------------


 

(6)                                  continuation of the health and welfare
benefits of Executive, including, without limitation, any group health insurance
and long-term disability insurance generally provided to senior executives of
the Company other than life insurance or accidental death and dismemberment
insurance, at the level in effect at the time of his termination of employment
through the end of the twelfth (12th) month following such termination of
employment or the economic equivalent thereof; and

 

(7)                                  any equity compensation that is vested as
of the effective date of termination of employment or would otherwise vest
within 24 months of the effective date of termination of employment, which shall
be deemed to have vested immediately prior to the effective date of termination
of employment.

 

Any payments to which Executive shall be entitled under this Subsection 5.b,
including any economic equivalent of any benefit, shall be made as promptly as
possible following the termination of Executive’s employment hereunder and in no
event later than thirty (30) days following such termination of employment.

 

c.                                       Death or Disability.  In the event of
Executive’s death or a termination of Executive’s employment due to Executive’s
Disability, Executive or his legal representative, as the case may be, shall be
entitled to:

 

(1)                                  Base Compensation at the rate in effect at
the time of his termination, through (x) in the case of death, for a period of
three (3) months following termination, and (y) in the case of Disability, for
the period, if any, between the date of his termination and the date by which
the Company’s long-term disability plan have commenced paying its benefits;

 

(2)                                  any bonus awarded but not yet paid;

 

(3)                                  a Pro Rata Bonus for the fiscal year in
which death or disability occurs;

 

(4)                                  any deferred bonuses including interest or
other credits on the deferred amounts;

 

(5)                                  reimbursement for expenses incurred but not
paid prior to such termination of employment;

 

(6)                                  in the case of death, Executive’s rights to
other compensation and benefits as may be provided in applicable plans and
programs of the Company shall be determined according to the terms and
provisions of such plans and programs;

 

(7)                                  in the case of Disability, the Company
shall continue Executive’s health and welfare benefits at the level in effect on
the date of termination at least through the end of the sixth month following
the termination of Executive’s employment or provide the economic equivalent
thereof, and Executive’s rights to other compensation and benefits as may be
provided in applicable plans and programs of the Company shall be determined
according to the terms and provisions of such plans and programs; and

 

5

--------------------------------------------------------------------------------


 

(8)                                  any equity compensation that is vested as
of the effective date of termination of employment.

 

d.                                      No Mitigation; No Offset.  In the event
of any termination of employment under this Section 5, Executive shall be under
no obligation to seek other employment and there shall be no offset against
amounts due Executive under this Agreement on account of any remuneration
attributable to any subsequent employment that Executive may obtain.  Any
amounts due under this Section 5 are in the nature of severance payments, or
liquidated damages, or both, and are not in the nature of a penalty.

 

6.                                      Duty of Loyalty. As an employee of
Company, Executive will devote his best efforts to the interests of the
Company.  Executive agrees to devote all of his working time and attention to
his duties hereunder, except for such reasonable amounts of time for personal,
charitable, investment and professional activities that do not interfere with
the service to be rendered by Executive hereunder.  During Executive’s
employment with the Company, Executive will not, except with the written consent
of the Board, engage in any activity, investment, interest or association (1)
which is hostile or adverse to or competitive with the Company, or (2) which so
occupies Executive’s attention as to interfere with the proper and efficient
performance of his duties at the Company, or (3) which interferes with the
independent exercise of Executive’s judgment in the Company’s best interests.

 

7.                                      Confidential Information.  Executive
shall maintain the confidentiality of all confidential and proprietary
information of the Company, and shall execute and deliver to the Company its
standard Proprietary Information and Invention Agreement in the form attached
hereto as Schedule I (the “Confidentiality Agreement”).  Such obligations shall
survive any termination of Executive’s employment relationship or of this
Agreement.

 

8.                                      Third-Party Trade Secrets.  Executive
will not, during his employment with Company, improperly use or disclose any
proprietary information or trade secrets of any third party, including the
Company’s customers and suppliers, or of any of Executive’s former or concurrent
employers or companies, if any.  Executive shall not bring to the premises of
the Company any unpublished documents or any property belonging to such third
parties, unless consented to in writing by such third party.  Executive’s
employment with the Company does not and will not breach any agreement or duty
which Executive has concerning confidential information belonging to others.  If
Executive is asked to work on any project for the Company which raises a concern
regarding third-party confidential information, Executive will, as soon as this
is apparent to Executive, discuss the situation with the Chief Executive Officer
of Company without disclosing any confidences.

 

9.                                      Return of Property.  Upon termination of
Executive’s employment with the  Company, Executive shall deliver promptly to
the Company all of the following things which are in Executive’s custody or
control:  (1) all records, files, manuals, books, forms, documents, letters,
memoranda, data, customer lists, tables, photographs, video tapes, audio tapes,
computer disks and other computer storage media and copies thereof, whether or
not containing confidential or proprietary information, that are the property of
the Company or that relate in any way to the business, products, services,
personnel, customers, prospective customers, suppliers, practices, or techniques
of the Company; and (2) all other property of the Company, including

 

6

--------------------------------------------------------------------------------


 

but not limited to computers, personal digital assistants, cellular telephones,
pagers, credit cards, and keys.

 

10.                               Prohibited Post-Termination Activities.

 

a.                                       No Solicitation.  For a period of one
year following the termination of Executive’s employment, Executive will not
induce any employee of, or consultant to, the Company to engage in any business
in which the Company is engaged or contemplates engaging, or solicit any
employee to leave the employment of the Company.

 

b.                                      Noncompetition.  For a period of one
year following the termination of Executive’s employment with the Company,
Executive will not accept employment with, engage in or render advice or
assistance to any business within any market in which the Company conducts
business or effects sales which competes with or contemplates competition with
the Company in any capacity in which the employment or rendering of advice,
assistance or other services to such business by Executive would be
substantially similar to the services provided by Executive to the Company
during the term of Executive’s employment with Company or would result in a
competitive advantage to such subsequent employer.

 

11.                               Definitions.  As used herein, the following
terms shall have the respective meanings set forth below.

 

a.                                       “Affiliate” shall mean any person or
entity controlling, controlled by or under common control with the Company.

 

b.                                      “Board” shall mean the board of
directors of the Company.

 

c.                                       “Cause” shall mean (i) Executive is
convicted of a felony involving moral turpitude, (ii) Executive, in carrying out
his duties under this Agreement, is guilty of a willful act by Executive which
constitutes gross misconduct and which is materially and demonstrably injurious
to the Company, (iii) Executive, in carrying out his duties under this
Agreement, is guilty of a willful violation of a written Company policy
generally applicable to all employees, the violation of which is stated in such
policy to be grounds for termination, (iv) an act of fraud against, or the
misappropriation of property belonging to, the Company or its Affiliates
resulting in material economic harm to the Company, (v) except as otherwise
specified in this clause c, the breach in any material respect of this Agreement
or any confidentiality or proprietary information agreement between Executive
and the Company or its Affiliates, or (vi) the commission of a willful act which
induces any customer of the Company to break a contract with the Company
resulting in material economic harm to the Company.

 

d.                                      A “Change in Control” shall be deemed to
have occurred if:

 

(1)  an event occurs of a nature that would be required to be reported in
response to Item 14 of Schedule 14A of Regulation 14A promulgated under Section
14 of the Securities Exchange Act of 1934 (the “1934 Act”);

 

(2)  any “person,” as such term is used in Sections 13(d) and 14(d)(2) of the
1934 Act, other than Donald K. McGhan or entities related to, controlled by,

 

7

--------------------------------------------------------------------------------


 

or owned by Donald K. McGhan or his immediate family (collectively, the “McGhan
Entities”) (or with respect to Affiliates, the Company), becomes a “beneficial
owner,” as such term is used in Rule 13d-3 promulgated under the 1934 Act, at
any time that the Company or any Affiliate is a Private Company, of more than
51% of the Voting Stock of the Company or such Affiliate;

 

(3)  any “person,” as such term is used in Sections 13(d) and 14(d)(2) of the
1934 Act, other than the McGhan Entities (or with respect to Affiliates, the
Company), becomes a “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the 1934 Act, while the Company or any Affiliate is a Public
Company, of 20% or more of the Voting Stock of the Company or such Affiliate;

 

(4)  any “person” as such term is used in Sections 13(d) and 14(d)(2) of the
1934 Act, is the “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the 1934 Act, of a greater percentage of the Voting Stock of
the Company than the percentage of such Voting Stock held, directly or
indirectly, by the McGhan Entities;

 

(5)  a majority of the Board consists of individuals who are not members of the
Incumbent Board;

 

(6)  all or substantially all of the business of the Company and its
consolidated subsidiaries is disposed of pursuant to a merger, consolidation,
asset sale or other transaction in which the Company is not the surviving
corporation or the Company (on a consolidated basis) is materially or completely
liquidated or in which all or substantially all of the Company’s consolidated
assets are sold; or

 

(7)  the Company or a subsidiary combines with another company and, immediately
after the combination, the stockholders of the Company immediately prior to the
combination hold, directly or indirectly, less than 51% of the Voting Stock of
the resulting company (viewed on a consolidated basis).

 

Notwithstanding the foregoing, a transaction or event shall not constitute a
Change in Control if such transaction or event results from a transaction that
is approved in advance unanimously by the Executive Committee.

 

e.                                       “Disability” shall mean Executive’s
inability to render, for a period of three consecutive months, full and
effective services hereunder by reason of permanent mental or physical
disability, whether resulting from illness, accident or otherwise; provided,
however, that in no event will Executive be considered disabled for the purposes
of this Agreement unless he is deemed disabled pursuant to the Company’s
long-term disability plan.

 

f.                                         “Good Reason” shall mean and exist
if, without Executive’s prior written consent, one or more of the following
events occurs:

 

(1)                                  Executive is not appointed to or is
otherwise removed from any office or position provided for in Section 1 or
Section 3.a above, for any reason other than the termination of his employment
or transfer to a substantially equivalent or superior office or

 

8

--------------------------------------------------------------------------------


 

position within the Company (such determination to be made on the overall
responsibilities of Executive within the Company);

 

(2)                                  Executive is assigned duties or
responsibilities that are, when taken as a whole, inconsistent, in any
significant respect, with the scope of duties and responsibilities associated
with Executive’s office or position as described in Section 1 or Section 3.a
above;

 

(3)                                  Executive suffers a material reduction,
when taken as a whole, in the authorities, duties or responsibilities associated
with his office or position as described in Section 1 or Section 3.a above, on
the basis of which he makes a determination in good faith that he can no longer
carry out such office or position in the manner contemplated at the time this
Agreement was entered into;

 

(4)                                  Executive’s Base Compensation is decreased
by the Company, or his benefits or opportunities under any employee benefit or
incentive plan or program of the Company is or are materially reduced, with the
result that Executive’s overall benefits package is materially reduced;

 

(5)                                  There occurs a Change in Control;

 

(6)                                  Except as provided in Section 3.b above,
Executive’s work location is relocated to a location other than the Principal
Executive Offices;

 

(7)                                  the Company fails to pay Executive any
deferred payments under any bonus or incentive plans which are due to him at
that time;

 

(8)                                  the Company fails to reimburse Executive
within a reasonable time for business expenses in accordance with this Agreement
or the Company’s policies, procedures or practices;

 

(9)                                  if and to the extent applicable, the
Company fails to agree to or actually indemnify Executive for his actions and/or
inactions, as either a director or executive officer of the Company, to the
fullest extent permitted by Delaware law, and/or the Company fails to maintain
satisfactory levels of directors and officers liability insurance coverage for
Executive when such insurance is available;

 

(10)                            the Company fails to obtain a written agreement
reasonably satisfactory to Executive from any successor or assign of the Company
to assume and perform this Agreement; or

 

(11)                            the Company purports to terminate Executive’s
employment for Cause and such purported termination of employment is not
effected in accordance with the procedures required by this Agreement, and for
purposes of this Agreement, such purported termination of employment shall be
invalid and of no force and effect.

 

g.                                      “Incumbent Board” shall mean the members
of the Board on the date of this Agreement for as long as each serves on the
Board, provided that any person becoming a director subsequent to the date of
this Agreement whose election or nomination for election was

 

9

--------------------------------------------------------------------------------


 

approved unanimously by the directors then comprising the full membership of the
Incumbent Board shall, for purposes of this Agreement, be considered to be a
member of the Incumbent Board for as long as such director serves the Board.

 

h.                                      “Principal Executive Offices” of the
Company shall mean for purposes of this Agreement only the offices of the
Company where the principal executive functions are performed, (i) currently
located in Clark County, Nevada, (ii) in the future at such location as is
determined by the Company’s Executive Committee, and (iii) in the future if not
so determined, as elected by Executive.

 

i.                                          “Private Company” shall mean an
entity that has no class of its Voting Stock registered pursuant to Section
12(b), 12(g) or 15(d) of the 1934 Act.

 

j.                                          “Pro Rata Bonus” shall mean an
amount equal to the annual bonus otherwise payable with respect to the year in
question, calculated as if Executive had been employed by the Company for the
full year, multiplied by a fraction, the numerator of which is the number of
days in such year during which Executive is actually employed by the Company and
the denominator of which is 365.

 

k.                                       “Public Company” shall mean an entity
that has one or more classes of its Voting Stock registered pursuant to Section
12(b), 12(g) or 15(d) of the 1934 Act.

 

l.                                          “Voting Stock” shall mean capital
stock (or similar security) of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors of a corporation or similar managers of another entity.

 

12.                               Miscellaneous.

 

a.                                       Amendments.  No amendment or
modification of this Agreement shall be deemed effective unless made in writing
and signed by the parties hereto.

 

b.                                      No Waiver.  No term or condition of this
Agreement shall be deemed to have been waived, except by a statement in writing
signed by the party against whom enforcement of the waiver is sought.  Any
written waiver shall not be deemed a continuing waiver unless specifically
stated, shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.

 

c.                                       Counterparts.  This Agreement may be
executed in any number of counterparts, and such counterparts executed and
delivered, each as an original, shall constitute but one and the same
instrument.

 

d.                                      Severability.  To the extent that any
portion of any provision of this Agreement shall be invalid or unenforceable, it
shall be considered deleted herefrom and the remainder of such provision and of
this Agreement shall be unaffected and shall continue in full force and effect.

 

10

--------------------------------------------------------------------------------


 

e.                                       Captions and Headings.  The captions
and paragraph headings used in this Agreement are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement
or any of the provisions hereof.

 

f.                                         Notices.  All notices, requests,
demands and other communications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
receipt, if delivered personally or via courier, (ii) upon confirmation of
receipt, if given by electronic facsimile provided that another copy is sent by
another means permitted by this subsection within two (2) business days
thereafter, and (iii) on the third business day following mailing, if mailed
first-class, postage prepaid, registered or certified mail from the continental
United States as follows:

 

 

If to Company to:

 

 

 

 

 

 

MediCor Ltd.

 

 

4560 S. Decatur Blvd., Ste. 300

 

 

Las Vegas, Nevada 89103

 

 

(702) 932-4563

 

 

Attn: Chairman

 

 

 

 

 

If to Executive to:

 

 

Jim J. McGhan

 

 

4560 S. Decatur Blvd., Ste. 300

 

 

Las Vegas, NV 89103

 

 

(702) 932-4574

 

Any party may by notice given in accordance with this subsection to the other
party to designate another address or person for receipt of notices hereunder.

 

g.                                      Attorneys’ Fees.  If any legal action or
other proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Agreement, the successful or prevailing party shall be
entitled to recover such reasonable attorneys’ fees and other costs incurred in
that action or proceeding, in addition to any other relief to which it may be
entitled, as may be awarded by the court or arbitrator.

 

h.                                      Governing Law.  The parties agree that
this Agreement will be governed by the laws of the State of Delaware.

 

i.                                          Arbitration.  Any controversy or
claim arising out of or relating to this Agreement or the breach thereof
(including the arbitrability of any controversy or claim), shall be settled by
arbitration in accordance with the laws of the State of Delaware by one
arbitrator.  If the parties cannot agree on the appointment of an arbitrator,
then the arbitrator shall be appointed by the American Arbitration Association. 
The arbitration shall be conducted in Clark County, Nevada in accordance with
the rules of the American Arbitration Association, except with respect to the
selection of an arbitrator which shall be as provided in this Section 12.i.  The

 

11

--------------------------------------------------------------------------------


 

cost of any arbitration proceeding hereunder shall be borne by the Company.  The
award of the arbitrator shall be binding upon the parties.  Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

 

If it shall be necessary or desirable for Executive to retain legal counsel and
incur other costs and expenses in connection with the enforcement of any or all
of his rights under this Agreement, and provided that Executive substantially
prevails in the enforcement of such rights, the Company shall pay (or Executive
shall be entitled to recover from the Company, as the case may be) Executive’s
reasonable attorneys’ fees and costs and expenses in connection with the
enforcement of his rights including the enforcement of any arbitration award.

 

j.                                          Guaranty.  The Company shall cause
each of its material Affiliates to execute and deliver to Executive a Guaranty
in the form of Schedule II hereto.

 

k.                                       Entire Agreement.  This Agreement
contains the entire agreement of the parties relating to Executive’s employment
with the Company and supersedes all prior agreements and understandings with
respect to such subject matter.

 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first set forth above.

 

 

“COMPANY”

 

 

 

MEDICOR LTD.

 

 

 

 

 

By:

  /s/ Donald K. McGhan

 

 

 

Its: Chairman

 

 

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

/s/ Jim J. McGhan

 

 

Jim J. McGhan

 

12

--------------------------------------------------------------------------------